 
 
Exhibit 10.2
 
 
 


Pipex Logo [pipexther.gif]


 


May 6, 2010


Attn: David J. Glass, Ph.D.
Senior Associate Director, Technology
Transfer
McLean Hospital
Service Bldg., Room 225
115 Mill Street
Belmont, MA 02478






 
Re:
License agreement between Pipex Therapeutics, Inc. and Meda AB





Dear Dr. Glass:


Pipex Therapeutics, Inc. (“Pipex”) proposes to enter into a license agreement
(the “Meda License”) with Meda AB (“Meda”) whereby Pipex would grant to Meda a
license to further develop and commercialize flupirtine for use in the treatment
of fibromyalgia under certain rights and licenses granted to Pipex by The McLean
Hospital Corporation (d/b/a “McLean Hospital”) (“McLean”) pursuant to a certain
License Agreement between Pipex and McLean dated as of November 17, 2005, as
amended by amendments effective September 17, 2007 and April 28, 2010 (the
“McLean License”).


In connection with the Meda License, Meda and McLean have each requested certain
assurances under the McLean License and desire to enter into this letter
agreement (“Letter Agreement” in connection therewith). Therefore, Pipex hereby
requests that McLean acknowledge and agree to the following, and McLean hereby
requests that Meda acknowledge and agree to the following:


 
1.
Pursuant to the McLean License, McLean confirms that Pipex currently has been
granted an exclusive license under the Patent Rights (as such term, and other
capitalized or otherwise undefined terms in this letter, are defined in the
McLean License) to make, have made, use, have used, sell, have sold, or
otherwise transfer or commercialize the Products and Processes, subject to the
rights retained by McLean in Section 2.3 of the McLean License.



 
2.
McLean acknowledges that the McLean License is in full force and effect and, to
the best of its knowledge, neither of the parties thereto is in default thereof.
If McLean subsequently learns of any breach by Pipex committed prior to the date
of this letter, including any breach of the due diligence requirements set forth
in Section 3.1 of the McLean License, McLean will provide notice thereof to
Pipex and Meda in accordance with Section 5 of this Letter Agreement.









3930 VARSITY DRIVE, ANN ARBOR. MI 48108 TEL. (734) 332-7800 FAX. (734) 332-7878
 
 
 
 

--------------------------------------------------------------------------------

 




May 6, 2010
 
 
3.
McLean hereby consents to the sublicense to be granted to Meda under the Meda
License and, notwithstanding the prohibition on further sublicensing within
Section 2.2 of the McLean License, Meda shall have the right to grant further
sublicenses in accordance with its customary business practices to its
affiliates and third parties to further develop, manufacture, promote or sell
any Products, provided that Meda gives McLean prior written notice of each such
sublicense, and further provided that all such sublicenses are consistent with
the McLean License and this Letter Agreement.



 
4.
Section 3.1 and Section 3.3 of the McLean License is hereby deleted and in lieu
thereof Meda shall be required to use commercially reasonable efforts to develop
the Product in accordance with this Section 4 of this Letter Agreement. Within
thirty (30) days of the execution of this Letter Agreement, Meda shall provide
McLean with a written development plan to be prepared by Meda that includes
time-limited objectives for the development of Product (including interim
milestones for commencement of Phase II and Phase III clinical trials and NDA
filing). McLean shall have the right to comment upon and request changes to such
plan and, after considering in good faith any such comments, the revised plan be
provided to McLean and be deemed attached to the McLean License (the
“Development Plan”). Meda shall use commercially reasonable efforts to develop
the Product in accordance with such Development Plan and the time-limited
objectives included therein. The Development Plan may be modified and updated
from time to time in consultation with McLean; provided, that Meda may not amend
such time limited objectives without the prior written approval of McLean, which
shall not unreasonably withheld. McLean shall not withhold its consent to any
revision in such objectives that is supported by evidence of technical
difficulties, delays in clinical studies, regulatory processes, other
commercially justifiable reasons or delays or other causes beyond the reasonable
control of Meda. Meda shall keep McLean reasonably informed of its efforts to
comply with the Development Plan no less frequently than as required under
Section 5.1 of the McLean License and Section 3.2 of the Meda License.



 
5.
McLean agrees to provide to Meda with written notice of any default by Pipex
under Article 3, Sections 4.8 or 8.2 or any other provision of the McLean
License that could result in the termination of Pipex’s rights under the
Licensed Patents. Such notice shall be provided by McLean to Meda concurrently
with any such notice of default sent to Pipex. If any such default by Pipex
under the McLean License is not cured by Pipex within the applicable cure period
(whether a payment default or a non-payment default), then McLean shall provide
a further written notice thereof to Meda and Meda shall then have a right to
cure such default within 20 days from receipt of such notice. McLean shall not
take any action to terminate the McLean License, or Pipex’s rights thereunder,
during such 20 day period.



 
6.
Subject to the licenses granted to Pipex in the McLean License, McLean agrees to
grant and hereby grants to Meda all rights and licenses granted to Pipex under
the McLean License on the same terms and conditions that such rights and
licenses were granted to Pipex under the McLean License as of the date hereof,
in all cases to the extent necessary for Meda to continue to develop,
manufacture and commercialize the



 
 
 
 
 
2

--------------------------------------------------------------------------------

 






May 6, 2010
 


 
 
Product and the Processes; provided, that Meda shall not have the right to
exercise any such rights or licenses, until the McLean License first terminates
or otherwise ceases to be in effect for any reason (other than a termination by
McLean that arises out of a failure by Meda to fulfill its obligations under the
Meda License, such as, and including the diligence provisions), whether or not
in connection with any laws governing an insolvency, reorganization, bankruptcy,
liquidation or winding up of Pipex (the effective time of such termination or
other cessation, the “Effective Time”). Accordingly, as of the Effective Time,
Meda may exercise the rights granted in this Paragraph 6 notwithstanding any
failure by Meda to cure Pipex’s default pursuant to Paragraph 5 above without
the need for further action by McLean or Meda, and Meda shall be subject to all
of the terms and conditions of the McLean License, including all payment and
termination provisions thereof.


 
 
7.
Nothing in this Letter Agreement shall affect, modify or diminish in any way,
any of McLean’s rights or remedies relating to breaches of the McLean License by
Pipex or Meda, subject in either case to the applicable cure periods provided in
the McLean License; provided, that if Meda timely pays McLean any overdue
amounts owed to McLean by Pipex under the McLean License, Meda shall be
subrogated to any claim that McLean has against Pipex for such amounts.

 


 
8.
Neither Meda nor McLean shall use the name of the other party or of any trustee,
director, officer, staff member, employee, student or agent of the other party
or any adaptation thereof in any advertising, promotional or sales literature,
publicity or in any document employed to obtain funds or financing without the
prior written approval of the party or individual whose name is to be used. For
McLean, such approval shall be obtained from McLean’s Chief Public Affairs
Officer. This Section 8 shall survive the termination of the McLean License and
the Meda License.



 
9.
Any notices required hereunder shall be sent by registered or certified mail or
by an equivalent service capable of verification at the address stated below or
such other address which the parties hereto may provide in writing in the
future.

 
 


 

   For McLean:   McLean Hospital      115 Mill Street      Belmont, MA 02478 USA
     Attn: Senior Vice President, Research Administration          For Meda: 
 Meda AB      Box 906      SE-170 09      Solna, Sweden      Attn: Chief
Executive Officer

 
 
 
The parties hereto acknowledge that the foregoing is for the benefit of both
Meda and McLean and Meda shall have the right to enforce the foregoing directly
against McLean or Pipex and that McLean shall have the right to enforce the
foregoing directly against Meda.



 

 
 
3

--------------------------------------------------------------------------------

 








May 6, 2010
Please sign and return a copy of this letter to indicate your agreement.


Very truly yours,
 
 
PIPEX THERAPEUTICS, INC.
 
 
By_______________


 
 

 
Acknowledged and agreed to by THE MCLEAN HOSPITAL CORP.
 
 
 
By___________________


 

 


Acknowledged and agreed to by MEDA AB.
 

 
By____________________




4
 
 

--------------------------------------------------------------------------------



 



















